Case 1:20-cv-03628-SAV Document 19-6   Filed 02/11/21    Page 1 of 2
                                                        Court No. 20-03628




                EXHIBIT 5
    1                                                                                                                    FICHE INDEX: 032
        ACSR-CL-612                                              U.S. CUSTOMS AND BORDER PROTECTION                               RUN DATE: 01/01/15
                                                                  AUTOMATED COMMERCIAL SYSTEM                                     RUN TIME: 21:37:48
                                                                                                                             SURETY PAGE:   00100
                                                          FORMAL DEMAND ON SURETY
                                                   FOR PAYMENT OF DELINQUENT AMOUNTS DUE
                                       ALL BILLS OTHER THAN FINE, PENALTY AND LIQUIDATED DAMAGE BILLS
                                                           DECEMBER 2014
0                        SURETY                 SURETY NUMBER            DELINQUENT DEBTOR                         IMPORTER NUMBER           BANKRUPT
0            AEGIS SECURITY INSURANCE COMPANY       032            LINYI SANSHAN IMPORT & EXPORT CO
             PO BOX 3153                                           16 ZHONGXING NORTH ROAD
             HARRISBURG            PA 17105                        SHANDONG
                                                                   CHINA(MAINLAND)       FN

0 BILL                               BILLING         DOCUMENT                     BILL                                                   AGE CATEGORY
  NUMBER         BOND NUMBER         LOCATION          DATE      ENTRY NUMBER     DATE      AMOUNT DUE   PRINCIPAL AMT    INTEREST AMT   60 90 120 OVR

    46742524          460273903   MIAMI, FL          01/16/04   JN703318574     10/03/14     230536.58      229402.54         1134.04    X
    46742525          460273903   MIAMI, FL          01/16/04   JN703318582     10/03/14     230536.58      229402.54         1134.04    X
    46742526          460273903   MIAMI, FL          01/16/04   JN703318541     10/03/14     230536.58      229402.54         1134.04    X
    46742527          460273903   MIAMI, FL          01/16/04   JN703318566     10/03/14     230536.58      229402.54         1134.04    X
    46742528          460273903   MIAMI, FL          01/23/04   JN703318681     10/03/14     230536.58      229402.54         1134.04    X
    46742529          460273903   MIAMI, FL          01/16/04   JN703318558     10/03/14     230536.58      229402.54         1134.04    X
    46742530          460273903   MIAMI, FL          01/16/04   JN703318533     10/03/14     230536.58      229402.54         1134.04    X
    46742531          460273903   MIAMI, FL          01/16/04   JN703318590     10/03/14     230536.58      229402.54         1134.04    X
    46763694          460273903   HOUSTON, TX        02/11/04   H0202152684     10/31/14     128379.79      127748.27          631.52    X
    46763695          460273903   HOUSTON, TX        01/28/04   H0202152544     10/31/14     128707.87      128074.74          633.13    X
-                        NUMBER   OF BILLS -    10              IMPORTER TOTALS             2101380.30     2091043.33        10336.97
                                                                                                                                                                CONFIDENTIAL INFORMATION HAS BEEN REDACTED
                                                                                                                                                         Case 1:20-cv-03628-SAV Document 19-6 Filed 02/11/21 Page 2 of 2
